*886Special Term properly denied leave to serve a late notice of claim. Plaintiffs had failed to make application for an extension of time to do so prior to the expiration of the Statute of Limitations period, thus depriving the court of power to authorize belated service (see, Pierson v City of New York, 56 NY2d 950; Hochberg v City of New York, 99 AD2d 1028, affd 63 NY2d 665 for reasons stated in mem at App Div). Nor is there any basis for the application of an estoppel (Public Improvements v Board of Educ., 56 NY2d 850; Thomas v City of New York, 102 AD2d 867; Luka v New York City Tr. Auth., 100 AD2d 323, affd 63 NY2d 667 for the reasons stated in opn of Justice Bloom at App Div). Mollen, P. J., Titone, O’Connor and Rubin, JJ, concur.